   Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 1 of 10




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MARYLAND
                                (Baltimore Division)


 IN RE SMITH & NEPHEW                          MDL No. 2775
 BIRMINGHAM HIP RESURFACING                    Master Docket No. 1:17-md-2775
 (BHR) HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION                          JUDGE CATHERINE C. BLAKE

                                               This Document Relates to the following
                                               THA Track Case:

                                               Bohman, et al. v. Smith & Nephew, Inc., et
                                               al., No. 1:18-cv-00740



      SMITH & NEPHEW, INC.’S RESPONSE TO MOTION FOR RELIEF BY
       PLAINTIFFS MAURICE J. BOHMAN AND CYNTHIA ANN BOHMAN

       By Order dated September 24, 2018, this Court approved a process to address the

total hip arthroplasty (“THA”) claims in this MDL through Plaintiffs’ adoption of two Master

Amended Consolidated Complaints (“MACCs”) and the filing of Short Form Complaints

(“SFCs”) by all individual THA Plaintiffs. See Case Management Order (“CMO”) No. 10

[D.E. 975] ¶ 4. CMO No. 10 imposes obligations on all THA Plaintiffs and a timetable for

responses to the THA MACCs and THA Short Form Complaints. Id. ¶ 5. Three weeks after

the deadline for filing their Short Form Complaint, the Bohman Plaintiffs seek (1) to exempt

themselves entirely from the Short Form Complaint process Ordered by the Court in CMO

No. 10, or (2) an Order which would allow them “to assert and allege claims against PLC.”

Motion for Relief [D.E. 1145] at 5, ¶ 9. They acknowledge “that the Plaintiffs’ Steering

Committee [PSC] has elected not to proceed against PLC on behalf of the entire MDL.” Id. at
    Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 2 of 10




5, ¶ 8. As such, their Motion implicates broader issues of how to address claims by

individual plaintiffs that the PSC has elected not to pursue.1

        Smith & Nephew Inc. (“S&N”) submits that the Bohman Plaintiffs should be required

to file a Short Form Complaint and abide by the process and timetables established by the

Court in CMO No. 10. The Bohman Plaintiffs’ concern that filing a Short Form Complaint

will operate to abandon their claims against Smith & Nephew plc (“plc”) can be addressed

with an Order providing that (1) the Bohman Plaintiffs’ existing claims against plc are not

abandoned, and (2) any response to those claims “shall be stayed pending further order of the

Court.” CMO No. 10, ¶ 12. The Bohman Plaintiffs’ request for a broad exemption from

CMO No. 10 is unnecessary and would disrupt the orderly conduct of the MDL. Indeed, it

would be fundamentally unfair to exempt the Bohman Plaintiffs from the procedures in CMO

No. 10 so that they can then seek a default judgment against plc based on that very

exemption.

                                            BACKGROUND

        On April 23, 2018, the Bohman Plaintiffs filed their Amended Complaint, asserting

claims against S&N and plc. See First Am. Compl. [D.E. 644]. On May 3, 2018, the Court

entered CMO No. 7, which identified the THA Track in this MDL. CMO 7 [D.E. 680] § I.D

& Ex. B. There is no dispute that the Bohman Plaintiffs are part of the THA Track. Their




1
 After agreeing to a briefing schedule to address the Bohman Plaintiffs’ Motion, but before the deadline for
S&N’s response [D.E. 1161], the Bohman Plaintiffs requested entry of default against plc based on its alleged
“failure to plead or otherwise defend.” Request for Entry of Default Judgment [D.E. 1171]. That request will
be separately addressed, but it demonstrates the need for guidance regarding the handling of claims brought by
plaintiffs’ counsel who seek to pursue claims against defendants that the PSC has rejected.




                                                       2
   Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 3 of 10




Complaint was “identified on the Updated Listing of Pending THA Cases filed with the

Court on September 17, 2018.” Active THA Track Cases in MDL 2755 [D.E. 960-2].

       On July 31, 2018, in granting leave to different plaintiffs (represented by the Bohman

Plaintiffs’ counsel) to file an amended complaint and assert claims against plc, the Court

stated that it “generally agrees that the proper defendants and causes of action to be litigated

in the THA-track cases should be decided through the filing of a MACC and a corresponding

motion to dismiss,” that the filing of claims against plc should not “interfere[e] with the

orderly process of this MDL,” and “[w]hether some or all of the proposed claims against

either Smith & Nephew, Inc. or Smith & Nephew plc, can withstand a motion to dismiss will

be decided in the course of litigating any motion to dismiss filed against the forthcoming

MACC or a later appropriate time in this MDL.” See Mem. [D.E. 858] at 1-2.

       On August 14, 2018, Plaintiffs’ Lead Counsel filed the BHR-THA MACC on “behalf

of Plaintiffs with . . . modular femoral heads (‘MFH’) implanted in a total hip arthroplasty

(‘THA’) with a Birmingham Hip Resurfacing (BHR) cup.” [D.E. 878] at 1. The THA

MACC originally advanced claims against multiple defendants, including S&N and plc. Id.

¶¶ 1-2. On September 24, 2018, this Court entered CMO 10, which sets forth the procedure

governing the THA MACCs (including the planned R3-THA MACC), THA Short Form

Complaints, and responses thereto. [D.E. 975].

       At the outset, the Court explained that the BHR-THA MACC “shall be deemed

adopted by and applicable to Plaintiffs with cases identified in the Updated Listing of

Pending THA Track cases filed with the Court on September 17, 2018.” Id. ¶ 4. The Court

directed that Plaintiffs would “file a notice of voluntary dismissal of defendant[] Smith &



                                                3
    Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 4 of 10




Nephew plc . . . from the THA MACC.” Id. ¶ 3. The Court then required that “[a]ll

Plaintiffs with cases identified on the Updated Listing of Pending THA Track cases filed

with the Court on September 17, 2018 shall file a Short Form Complaint on or by October 5,

2018, in substantially the form attached as Exhibit ‘A’ attached to this Order (for BHR-THA

cases) . . . .” Id. ¶ 4 (emphasis added). The Court explained that the filing of “a Short Form

Complaint . . . will not act as a means of or be effective to add [plc] or any other foreign

defendants to any Plaintiff’s case,” and that “[n]o defendants other than Smith & Nephew,

Inc. shall be named in any Short Form Complaint.” Id.

         Finally, the Court established a timetable for responses to the THA MACC and Short

Form Complaints.2 Because plc was being voluntarily dismissed and no other foreign

defendants could be added, id. ¶¶ 3-4, the Court Ordered that “[o]n or by November 9, 2018,

S&N shall answer and/or file a motion to dismiss Plaintiffs’ THA MACCs and any other

claims against S&N in any Short Form Complaints filed in any case on the Updated Listing

of Pending THA Track Cases filed with the Court on September 17, 2018.” Id. ¶ 5. Further,

the Court directed that “[a]ll responses by S&N to Short Form Complaints filed after October

5, 2018, shall be stayed pending further Order of this Court, without prejudice to S&N to

answer or move to dismiss on such schedule as the Court may later determine.” Id. ¶ 12.



2
  Well before entry of CMO No. 10, the parties and Court were aware that Short Form Complaints and a THA
MACC would be used to address the THA Track actions in a consolidated fashion. See, e.g., Hr’g Tr. (June 12,
2018) (Ex. A) at 8 (“Plaintiffs have indicated that they’d like to file a MACC for the THA track cases. So we’re
in the process of discussing a schedule with them that would involve a MACC, Short Form Complaints, and
briefing, similar to what we did with the BHR track cases.”); Hr’g Tr. (July 25, 2018) (Ex. B) at 13 (“I think we
are close to being able to agree on dates for filing of the MACC and Short Forms. . . . And we expect to be able
to agree upon and to propose to the Court, via a Proposed Order, for the timing of filing of their THA MACC
and the Motions to Dismiss to follow.”); id. at 14 (“We anticipate being able to file the THA MACC next week.
We anticipate the Short Forms . . . will be filed at the end of August.”).




                                                       4
   Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 5 of 10




       Plaintiffs did not file a Short Form Complaint by October 5, 2018 (or seek relief from

doing so), and did not file by October 12, 2018 a motion for leave to file a Short Form

Complaint. As a courtesy, on October 23, 2018, counsel for S&N alerted Bohman Plaintiffs’

counsel (and other plaintiffs’ counsel) of their failure to comply with CMO No. 10. See

10/23/18 Email from D. Spira (Ex C). Counsel explained:

       To the extent these Plaintiffs wish to pursue their claims, they should
       promptly file motions with the Court regarding their failure to comply with
       the deadlines for both the filing of Short Form Complaints and the filing of
       Motions for Leave to file delinquent Short Form Complaints.

Id. Several plaintiffs responded by filing motions for leave to file their Short Form

Complaints [D.E. 1137, 1138, 1140, 1143], to which S&N had no objection. [D.E. 1163].

       The Bohman Plaintiffs, on the other hand, filed their current Motion “for relief in the

form of exempting Plaintiffs from filing the THA Short Form Complaint” altogether, “or in

the alternative, if this Court otherwise Orders Plaintiffs to file the THA Short Form

Complaint, to make a ruling allowing Plaintiffs to assert and allege claims against Smith &

Nephew PLC.” Motion for Relief [D.E. 1146] at 1.

                                        ARGUMENT

       The Bohman Plaintiffs should not be permitted to circumvent the orderly process

established by this Court by proceeding with claims against S&N and plc entirely outside of

the THA MACC and Short Form Complaint process approved by this Court in CMO No. 10.

The very purpose of the MACC and Short Form Complaint process adopted by the Court is

to allow the parties to litigate a common set of allegations and claims in a coordinated

fashion. By seeking a broad exemption from their obligation under CMO No. 10, the

Bohman Plaintiffs would undermine “just and efficient” conduct of the THA Track cases.


                                               5
   Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 6 of 10




See 28 U.S.C. § 1407(a) (an MDL should be created upon determination that the

“proceedings will be for the convenience of parties and witnesses and will promote the just

and efficient conduct of such actions”). Plaintiffs should be required to follow the terms and

timetable set forth in CMO No. 10, including their obligation to file a Short Form Complaint.

       The fact that the Bohman Plaintiffs have asserted claims against plc does not, and

should not, allow them to evade their obligations under CMO No. 10. Indeed, when the

Court granted other plaintiffs (represented by the same counsel) leave to file an amended

complaint and assert claims against plc, it explained that (1) “the proper defendants and

causes of action to be litigated in the THA-track cases should be decided through the filing of

a MACC,” (2) the filing of the amended complaint and assertion of claims against plc should

not “interfer[e] with the orderly process of this MDL,” and (3) the claims against plc would

be addressed through a “motion to dismiss filed against the forthcoming MACC or a later

appropriate time in this MDL.” Mem. [D.E. 858] at 1-2. The Court did not remotely suggest

that the claims against plc should be litigated or resolved outside the framework applicable to

other THA cases.

       To the contrary, CMO No. 1 established “a leadership structure for plaintiffs’ counsel

in order to organize, simplify and streamline the handling of these matters on behalf of all

plaintiffs.” [D.E. 94, at 1]. Plaintiffs’ Lead Counsel were directed to “[m]anage and direct

all aspects of the litigation on behalf of Plaintiffs.” Id. The Bohman Plaintiffs’ counsel was

appointed to Plaintiffs’ Executive Committee, but later chose to leave that position. [D.E.

780]. This present dispute thus implicates broader questions of MDL management and how




                                               6
   Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 7 of 10




claims that the PSC has chosen not to pursue in the MDL via a MACC (or Short Form

Complaints) should be addressed when raised by individual cases.

       S&N submits that the Bohman Plaintiffs should remain obligated to file a Short Form

Complaint and that their Short Form Complaint is subject to the same stay requirements

described in CMO No. 10 for late filed Complaints. At the same time, the Court can assure

the Bohman Plaintiffs that they would not be waiving their claims against plc as asserted in

their Amended Complaint. However, those claims against plc should be temporarily stayed

to allow the consolidated pleadings to govern the process in the MDL.

       There would be no prejudice to Plaintiffs in such an approach as their claims would

be preserved. In contrast, it would be fundamentally unfair and unnecessary to exempt these

Plaintiffs from filing a Short Form Complaint and, presumably, let them stand alone in

pursuing claims raised in their individual Amended Complaint on a separate, parallel track to

those claims being pursued by the PSC. Similarly, it would be unfair to allow Plaintiffs to

avoid the restrictions on Short Form Complaints in the THA Track by allowing them an

exception to include a claim against plc, as they suggest. In all events, if the Bohman

Plaintiffs are permitted to depart from CMO No. 10 by filing a Short Form Complaint that

makes claims against plc, then the Court should ensure that the remaining requirements of

CMO No. 10 continue to apply, including the requirement that responses to Short Form

Complaints filed after October 5, 2012 “shall be stayed pending further Order of this Court.”

CMO No. 10, ¶ 12.




                                               7
   Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 8 of 10




                                        CONCLUSION

       For the reasons set forth above, the Bohman Plaintiffs’ Motion for Relief should be

denied. The Bohman Plaintiffs should be required to file a Short Form Complaint in

accordance with CMO No. 10. The Court can address the Bohman Plaintiffs’ concerns

through an Order (1) indicating that their claims against plc are not vitiated by filing of a

Short Form Complaint, and (2) staying the Bohman Plaintiffs’ claims against plc until further

Order of Court, thereby allowing BHR-THA claims to proceed as CMO No. 10

contemplates.

Dated: November 19, 2018                               Respectfully Submitted,

                                                      /s/ Terri S. Reiskin
                                                      Terri S. Reiskin, Bar No. 05256
                                                      DYKEMA GOSSETT PLLC
                                                      1301 K Street NW, Suite 1100 West
                                                      Washington, DC 20005
                                                      treiskin@dykema.com
                                                      Telephone: (202) 906-8600
                                                      Fax: (855) 216-7884

                                                      Sara J. Gourley
                                                      Jana D. Wozniak
                                                      SIDLEY AUSTIN LLP
                                                      One South Dearborn
                                                      Chicago, Illinois 60603
                                                      sgourley@sidley.com
                                                      jwozniak@sidley.com
                                                      Telephone: (312) 853-7000
                                                      Fax: (312) 853-7036

                                                      Paul J. Zidlicky
                                                      SIDLEY AUSTIN LLP
                                                      1501 K Street, N.W.
                                                      Washington, D.C. 20005
                                                      pzidlicky@sidley.com
                                                      Telephone: (202) 736-8000
                                                      Fax: (202) 736-8711


                                                8
Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 9 of 10




                                     James B. Irwin
                                     Kim E. Moore
                                     David O’Quinn
                                     IRWIN FRITCHIE URQUHART &
                                        MOORE
                                     400 Poydras St. #2700
                                     New Orleans, Louisiana 70130
                                     jirwin@irwinllc.com
                                     kmoore@irwinllc.com
                                     doquinn@irwinllc.com
                                     Telephone: (504) 310-2100
                                     Fax: (504) 310-2101

                                     Counsel for Defendant Smith & Nephew,
                                     Inc.




                                9
  Case 1:17-md-02775-CCB Document 1189 Filed 11/19/18 Page 10 of 10




                                CERTIFICATE OF SERVICE

        I hereby certify that on November 19, 2018, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to all attorneys of record.


                                                     /s/ Sara J. Gourley
                                                     Sara J. Gourley




                                                10
